Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                             Illinois Official Reports                       Reason: I attest to
                                                                             the accuracy and
                                                                             integrity of this
                                                                             document
                                    Appellate Court                          Date: 2020.06.08
                                                                             11:47:10 -05'00'



                 Coldwater v. Village of Elwood, 2020 IL App (3d) 190247



Appellate Court          LARRY COLDWATER, Individually, as Trustee of the H. Kathleen
Caption                  Coldwater Trust, Dated August 20, 2015, and as Independent Executor
                         of the Estate of H. Kathleen Coldwater, Deceased; JULIE
                         COLDWATER, f/k/a Julia Baum-Coldwater; COLDWATER
                         FARMS, LLC, f/k/a Coldwater Farms Partnership, Plaintiffs-
                         Appellants, v. THE VILLAGE OF ELWOOD and NANCY
                         SCHULTZ VOOTS, in Her Official Capacity as Will County Clerk,
                         Defendants-Appellees.



District & No.           Third District
                         No. 3-19-0247



Filed                    January 9, 2020



Decision Under           Appeal from the Circuit Court of Will County, No. 17-MR-3287; the
Review                   Hon. John C. Anderson, Judge, presiding.



Judgment                 Certified question answered; cause remanded.


Counsel on               Carl R. Buck and Lorien E. Schoenstedt, of Rathbun, Cservenyak &
Appeal                   Kozol, LLC, of Joliet, for appellants.

                         James A. Murphy, of Mahoney, Silverman & Cross, LLC, of Joliet,
                         for appellees.
     Panel                      JUSTICE WRIGHT delivered the judgment of the court, with opinion.
                                Justices Carter and McDade concurred in the judgment and opinion.


                                                OPINION

¶1        In 2007, defendant-appellee, the Village of Elwood (Village), approved and recorded an
      annexation ordinance that contained an incorrect legal description of the property to be
      annexed (Coldwater Property). The result of this incorrect legal description was a larger
      annexation of the Coldwater Property than was agreed to by the Village and plaintiffs-
      appellants (the Coldwaters) in their annexation agreement. Nearly 10 years later, the
      Coldwaters filed this lawsuit to nullify the annexation due to the Village’s error in reciting the
      legal description of the Coldwater property.
¶2        After the Village filed a motion to dismiss under section 2-619(a)(5) of the Code of Civil
      Procedure (Code) (735 ILCS 5/2-619(a)(5) (West 2016)), the circuit court dismissed as time-
      barred four counts of the Coldwaters’ second amended complaint. Our court granted the
      Coldwaters’ Illinois Supreme Court Rule 308 (eff. July 1, 2017) petition on the following
      certified question: “Does 65 ILCS 5/7-1-46 bar parties to an annexation from correcting errors
      in the legal description after the one-year statutory period has passed?”

¶3                                        I. BACKGROUND
¶4        On May 29, 2007, the Village published notice of a public hearing scheduled for June 13,
      2007, pertaining to the Village’s authorization of an annexation agreement between the parties.
      The legal description of parcel B of the Coldwater Property, which was subject to the proposed
      annexation, was consistent with the legal description of parcel B contained in the parties’
      annexation agreement. 1
¶5        On June 13, 2007, the Village authorized the execution of the parties’ annexation
      agreement and effectuated the proposed annexation by passing Elwood Ordinance No. 866
      (Ordinance 866). However, the legal description of parcel B recited in Ordinance 866 was
      inconsistent with the legal description of parcel B in the parties’ annexation agreement. 2 The
      result of this discrepancy was a larger annexation of parcel B than was agreed to under the
      parties’ annexation agreement.
¶6        On February 14, 2008, the Village recorded Ordinance 866 in the Will County Recorder’s
      Office with the incorrect legal description of parcel B. A plat of annexation was not included
      as part of this February 2008 recording. On October 23, 2008, the Village again recorded a
      version of Ordinance 866 containing the incorrect legal description of parcel B. This time,
      however, the Village recorded the correct and agreed upon plat of annexation.
¶7        Eight years later, on March 12, 2015, the Village recorded a “corrected” plat of annexation,
      which incorrectly identified parcel B. On June 5, 2017, the Village rerecorded conflicting

          1
            Parcel A of the Coldwater Property was also annexed to the Village. However, there is no dispute
      over the legal description of that parcel.
          2
            The legal description of parcel B contained in Ordinance 866 was also inconsistent with the
      published notice of public hearing, dated May 29, 2007.

                                                    -2-
       versions of Ordinance 866, one dated February 14, 2008, and the other dated October 23, 2008.
       This time, the February 14, 2008, documents contained the correct and agreed upon legal
       description of parcel B. The October 23, 2008, documents contained the incorrect legal
       description of parcel B.
¶8         On September 12, 2017, the Village again recorded Ordinance 866 with the incorrect legal
       description of parcel B. This recording also contained the incorrect plat of annexation.
¶9         On December 8, 2017, the Coldwaters filed a complaint for declaratory judgment in the
       circuit court of Will County. The Coldwaters filed a second amended complaint on April 24,
       2018. 3 The second amended complaint, filed within a year of September 12, 2017, sought to
       nullify the recent recording of Ordinance 866 with the incorrect legal description of parcel B.
¶ 10       On May 15, 2018, the Village filed a motion to dismiss the second amended complaint
       under section 2-619(a)(5) of the Code. See 735 ILCS 5/2-619(a)(5) (West 2016) (“[T]he action
       was not commenced within the time limited by law.”). On July 31, 2018, the circuit court
       dismissed four counts of the second amended complaint on section 2-619(a)(5) grounds,
       finding:
               “Said claims are barred by 65 ILCS 5/7-1-46 *** and *** are dismissed w/ prejudice.
               The Court sees little fairness or justice in that result, but is bound to follow the Statute
               and enforce the 1-year limitations period, which applies even to indirect attacks on void
               acts. These counts are dismissed on 2-619 grounds.” 4
¶ 11       On August 29, 2018, the Coldwaters filed a motion to reconsider, which was denied.
       However, the circuit court certified three questions for our review under Rule 308(a). See Ill.
       S. Ct. R. 308(a) (eff. July 1, 2017). We granted the Coldwaters’ Rule 308 petition to review
       one question, namely, “Does 65 ILCS 5/7-1-46 bar parties to an annexation from correcting
       errors in the legal description after the one-year statutory period has passed?”

¶ 12                                           II. ANALYSIS
¶ 13        Our review of the certified question in this interlocutory appeal is governed by Rule 308(a).
       See id. By definition, certified questions under this provision are questions of law to be
       reviewed de novo. See id.; Simmons v. Homatas, 236 Ill. 2d 459, 466 (2010). Our review is
       strictly limited to the certified question, rather than the propriety of the parties’ underlying
       claims. In re Estate of Williams, 366 Ill. App. 3d 746, 748 (2006).
¶ 14        For the sake of clarity only, we slightly modify the certified question presented. See
       Rozsavolgyi v. City of Aurora, 2017 IL 121048, ¶ 28 (supreme court acknowledging it has
       modified certified questions to show a proper question of law). The certified question now
       reads as follows: “Does 65 ILCS 5/7-1-46 bar parties to an annexation from correcting errors
       in the legal description [of the annexed property] after the one-year statutory period has
       passed?”
¶ 15        In order to answer the certified question, as modified for clarity, we consider the parties’
       interpretations of section 7-1-46 of the Illinois Municipal Code (65 ILCS 5/7-1-46 (West
       2016)). The Coldwaters argue the one-year limitations period contained in section 7-1-46 is

          3
             The Coldwaters’ second amended complaint alleged counts of declaratory judgment, rescission,
       breach of contract, deprivation of property rights, and quo warranto.
           4
             Count IV was dismissed pursuant to section 2-615 of the Code (735 ILCS 5/2-615 (West 2016)).

                                                    -3-
       inapplicable since they are merely requesting a correction of the legal description of parcel B
       to comply with the annexation agreement, rather than contesting the final annexation of the
       Coldwater Property. The Coldwaters contend the five-year limitations period contained in
       section 11-15.1-4 of the Municipal Code (65 ILCS 5/11-15.1-4 (West 2016)), pertaining to the
       effect, enforcement, and limitations of annexation agreements, applies. 5 The Coldwaters also
       argue public policy requires the correction of errors made by public officials that are in conflict
       with annexation agreements. 6
¶ 16       The Village responds by stating “[n]o matter how [the Coldwaters] attempt to minimize
       what they are seeking, the result they actually seek remains the same: an exclusion of property
       which has been annexed.” In the Village’s view, section 7-1-46 was intended to bar all
       challenges to annexations after the expiration of the one-year limitations period.
¶ 17       The primary objective of statutory interpretation is to “ascertain and give effect to the intent
       of the legislature.” (Internal quotation marks omitted.) Brunton v. Kruger, 2015 IL 117663,
       ¶ 24. The best indicator of legislative intent is the language of the statute itself, which must be
       given its plain and ordinary meaning. Id. When determining the plain and ordinary meaning of
       the statutory language, we consider, in addition to the legislative intent, the entirety of and the
       subject sought to be addressed by the statute. Hendricks v. Board of Trustees of the Police
       Pension Fund, 2015 IL App (3d) 140858, ¶ 14. We may not depart from the statute’s plain
       language by reading into it exceptions, limitations, or conditions that conflict with the
       expressed legislative intent. Brunton, 2015 IL 117663, ¶ 24. Further, unless the statutory
       language is ambiguous, we do not utilize extrinsic aids of statutory interpretation. Id.
¶ 18       When interpreting section 7-1-46 in this appeal, we need not look any further than the
       unambiguous language of that provision to determine legislative intent. Section 7-1-46 requires
       that “an action contesting either directly or indirectly the annexation of any territory to a
       municipality” be commenced “within one year after the date such annexation becomes final.”
       (Emphasis added.) 65 ILCS 5/7-1-46 (West 2016); see also In re Petition of the Village of
       Kildeer to Annex Certain Territory, 124 Ill. 2d 533, 544 (1988) (“Once the annexation is
       completed, the party has one year, pursuant to section 7-1-46 *** to contest the annexation.”
       (Emphasis in original.)).
¶ 19       Further, the language of section 7-1-46 indicates our legislature intended to bar actions
       involving “correcti[ons to] errors in the legal description [of the annexed property]” “after the
       one-year statutory period has passed.” See 65 ILCS 5/7-1-46 (West 2016). Section 7-1-46

           5
             Section 11-15.1-4 of the Municipal Code provides:
           “Any annexation agreement *** shall be binding upon the successor owners of record of the land
           which is the subject of the agreement and upon successor municipal authorities of the municipality
           and successor municipalities. Any party to such agreement may by civil action, mandamus,
           injunction or other proceeding, enforce and compel performance of the agreement.
                 A lawsuit to enforce and compel performance of the agreement must be filed within the
           effective term of the agreement or within 5 years from the date the cause of action accrued,
           whichever time is later.” 65 ILCS 5/11-15.1-4 (West 2016).
           6
             In their reply brief, the Coldwaters also argue the Village’s actions have been inconsistent with its
       own view of this case. If the Village believes section 7-1-46 is an absolute bar to contesting annexations
       after one year, then the Village violated that provision by rerecording the correct and incorrect legal
       descriptions of parcel B after the one-year limitations period passed.

                                                       -4-
       provides: “The limitation set forth in this section shall apply to any annexation *** irrespective
       of whether such annexation may otherwise be defective or void ***.” 7 (Emphasis added.) Id.
¶ 20        Clearly, the legislature intended for section 7-1-46 to have a broad reach. As applied to the
       certified question in this appeal, the “limitation set forth in [section 7-1-46] shall apply”
       “irrespective” of whether the annexation was “defective or void” due to errors in stating the
       legal description of the annexed property. (Emphasis added.) See id. Once an annexation is
       final, “defective” or not, section 7-1-46’s limitations period takes effect. Thus, we answer the
       modified certified question as follows: section 7-1-46 bars parties to an annexation from
       correcting errors in the legal description of an annexed property after the one-year statutory
       period has passed.
¶ 21        Notably, our interpretation, after considering the statutory language in the context of the
       entire statute, does not render section 11-15.1-4 of the Municipal Code, pertaining to the effect,
       enforcement, and limitations of annexation agreements, inoperative. See Hendricks, 2015 IL
       App (3d) 140858, ¶ 14. Section 11-15.1-4 of the Municipal Code is available to compel
       performance of and enforce issues arising from annexation agreements not involving contests
       to final annexations under section 7-1-46. See 65 ILCS 5/11-15.1-4, 11-15.1-2, 7-1-46 (West
       2016).
¶ 22        At this juncture, we observe the modified certified question does not, and indeed could not,
       address the issue of when the annexation in this case became “final” or “completed” for
       purposes of the one-year limitations period. See id. § 7-1-46; see also Village of Kildeer, 124
       Ill. 2d at 544. This is an issue for the circuit court.

¶ 23                                       III. CONCLUSION
¶ 24      For the foregoing reasons, we answer the modified certified question as follows: section 7-
       1-46 bars parties to an annexation from correcting errors in the legal description of an annexed
       property after the one-year statutory period has passed.

¶ 25       Certified question answered; cause remanded.




           7
            The only exception to this limitation involves the annexation of territory that was not contiguous
       at the time of annexation and is not contiguous at the time an action is brought to contest such
       annexation. See 65 ILCS 5/7-1-46 (West 2016). The contiguity of the Coldwater Property is not at
       issue.

                                                      -5-